 

AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified) Page l of l

UNITED STATES DISTRICT COURT
soUTHERN DIsTRlCT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

V_ (For Offenses Comrnitted On or Af£er November l, 198'7}

Faustino RamOS_CI.uZ Case Number: 3:18-mj-22413-KSC

Leila W Morgan

querra'ant ’.r Attomey

REGISTRATION NO. 79615298

THE DEFENDANTZ
JX| pleaded guilty to count(s) 1 of Complaint

|:] Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number§s[
8:1325 ILLEGAL ENTRY (Misdemeanor) l
\:! The defendant has been found not guilty on count(s)
E Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $lO WAIVED _

IX| Fine: WAIVED

Court recommends USMS, ICE or DI-IS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days
of any change of nameJ residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Friday, 0ctober 26, 2018

Date of Imposition of Sentence
, -~""“' -. r,.__\\`l

 

    

FlLED

 

 

 

 

 

Oct 26 2018 - »»\_~n:`_:_:r_
Hoi<f RABLE KAREN s. CRAWFORD
. . DlSTRIGT C
sou-°rh'§'§'§’ E'.§mcr op m'§.'§'§§m UNITED sTATEs MAGISTRATE JUDGE
B¥ sieri`cas DEPU‘[¥

 

 

 

3:18-mj-22413-KSC

 

